DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: It is unclear if the set forth “compensation means” in lines 7-8 are the same “compensation” means or new/different “compensation means” from that set forth in line 5.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “compensation means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limpert (DE 102021100676; English translation relied upon for reference herein).
Claim 1: Limpert provides a tolerance compensation device (Fig.3) including a base device (2) having a tubular fastening portion (5), wherein the fastening portion comprises an internal thread (Fig. 3) for receiving a screw-like fastening element (paragraph [0075]; Fig. 9), wherein the internal thread is configured as a right-hand thread (Fig. 9), and a tubular connecting portion (4) for connecting to a compensation means (7, Fig. 6), wherein an outer jacket wall of the connecting portion comprises an external thread (6) for connecting to a compensation means (7, Fig. 6), and a compensation means (7) having a flange-like setting element (7), wherein an inner jacket wall of the setting element comprises a threading (Fig. 5-6) configured to correspond to the external thread (6) of the connecting portion (4), and wherein a socket-like anti-rotation element (8) is disposed in a through-opening of the setting element (Fig. 6), and wherein an outer jacket wall of the anti-rotation element (8) is connected to an inner jacket wall of the tubular connecting portion (4, Fig. 6) in a non-rotatable manner, wherein the compensation means (7) is configured for presetting a distance in axial direction between the base device (2) and a contact wall of the compensation means (7) extending orthogonally to the axial direction (Fig. 6; paragraph [0072-0079).
Claim 2: Limpert provides the connection between the outer jacket wall of the anti-rotation element (8) and the inner jacket wall of the tubular connecting portion (4) is configured as a friction- locking connection, wherein the two jacket walls contacting one another have a corresponding coefficient of friction relative to one another (Fig. 5-6; paragraphs [0077-0079]). 
Claim 5: Limpert provides the socket-like anti-rotation element (8) comprises a through-opening (Fig. 6) which extends in axial direction, wherein an elastic deformation of the socket-like anti-rotation element which leads to loosening of the connection between the outer jacket wall of the anti-rotation element (8) and the inner jacket wall of the tubular connecting portion (4) is blocked by disposing a fastening element (Fig. 9) in the through-opening . 
Claim 6: Limpert provides a radially inward extending and radially circumferential connecting web (24) is provided in the through-opening (Fig. 7) of the socket-like anti-rotation element (8) extending in axial direction for engaging in an external thread of a fastening element (Fig. 9; paragraph [0087]).
Claim 7: Limpert provides the base device has a clip-like configuration, wherein a component to be fastened can be disposed in a receiving recess extending approximately orthogonally to the axial direction between the base device and the compensation means, or wherein the base device (2, Fig. 3) is provided a latching means device (18) for connecting to a component (27) to be fastened (paragraph [0085]). 
Claim 8: Limpert provides a captive securing means (17) which forms an end stop (Fig. 1) is provided to limit a rotational movement between the compensation means (7) and the base device (2), wherein a stop element (17) is provided on the base device (2, Fig. 2) and a counterstop element (22) is provided on the compensation means (7; paragraph [0082-0083]).
Claim 9: Limpert provides the external thread (6) of the outer jacket wall of the connecting portion (4) for connecting to the compensation means (7) is configured as a left-hand thread or as a right- hand thread (Fig. 2-3). 
Claim 10: Limpert provides the compensation means (7) is configured as a two-component injection molded part, wherein the setting element (7) is made of a hard component and the socket-like anti-rotation element (8) is made of a soft component, such as TPE (paragraph [0080-0081]). 
Claim 11: Limpert provides a tolerance compensation device (Fig. 3), including:
a base device (2) and a compensator (7), the base device (2) having a tubular fastening portion (5), wherein the fastening portion (5) comprises an internal thread (Fig. 3) for receiving a screw-like fastening element (Fig. 9), wherein the internal thread is configured as a right-hand thread (Fig. 9), and a tubular connecting portion (4) for connecting to the compensator (7), wherein an outer jacket wall  of the connecting portion (4) comprises an external thread (6) for connecting to the compensator (7), and
the compensator (7) having a flange-like setting element (7), wherein an inner jacket wall of the setting element (7) comprises a threading configured to correspond to the external thread (6) of the connecting portion (4, Fig. 3), and wherein a socket-like anti-rotation element (8) is disposed in a through-opening of the setting element (7), and wherein an outer jacket wall of the anti-rotation element (8) is connected to an inner jacket wall of the tubular connecting portion (4) in a non-rotatable manner (Fig. 3), wherein the compensator (7) is configured for presetting a distance in axial direction between the base device (2) and a contact wall of the compensator (7) extending orthogonally to an axial direction (Fig. 3,6,9).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        7/13/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726